OPINION ON PETITIONS FOR REHEARING
HARBISON, Justice.
A petition for rehearing has been filed on behalf of appellant Maryville City Beer Board for the purpose of correcting an error in the majority opinion. The opinion states that the suspension of the license of Medley was for ten days, when in fact it was for thirty days.
The petition for rehearing is granted for the purpose of correcting the error. The majority opinion, page 2, line 8, is corrected to state that the suspension was for thirty days.
A petition for rehearing filed on behalf of Appellee William J. Medley is denied, the members of the Court adhering to the positions stated in the original opinions.
BROCK, C.J., and DROWOTA and COOPER, JJ., concur.
FONES, J., dissents.